    Case 8:16-cv-02549-TPB-CPT Document 305 Filed 05/25/21 Page 1 of 3 PageID 11141

                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION
                                     MAY 2021 AMENDED TRIAL CALENDAR

THE FOLLOWING CASES ARE SET FOR TRIAL BEFORE UNITED STATES DISTRICT
JUDGE THOMAS P. BARBER for a trial term commencing May 4, 2021 1 at 9:00 AM, in Courtroom
14A, Fourteenth Floor, Sam M. Gibbons United States Courthouse, 801 N. Florida Avenue, Tampa,
Florida. All counsel and parties should refer to the individual reporting instructions contained for
each case listed below.

The cases are listed in the order in which they are intended to be tried, although experience indicates that at
times cases may be called out of order. For the convenience of counsel, the names and telephone numbers
of all counsel and Pro Se parties are furnished so that counsel and Pro Se parties may keep themselves
informed of the progress of the listed cases. Notwithstanding any of the above, cases on this calendar are
subject to being called for trial by any Judicial Officer within the Middle District of Florida. At least
twenty-four hours notice will be given to all parties. NOTE: This calendar is subject to being amended
by necessity if the Court finds that criminal cases must be given priority.

Exhibit Lists and Witness Lists shall be filed electronically prior to trial and three copies shall be provided
to the Courtroom Deputy Clerk the morning of trial.

All exhibits are to be pre-marked in accordance with Rule 3.07 of the Local Rules, Middle District of
Florida. Copies of the Local Rules can be obtained from the Clerk=s Office or at www.flmd.uscourts.gov.
Forms for exhibits tags and exhibit lists can also be located at the Court’s website.

SPECIAL REQUIREMENT FOR ALL CASES: If counsel/pro se parties utilize binders for
originals and copies of trial exhibits, the binders must not exceed two inches in thickness and must
have solid, stable backbones. One courtesy copy of exhibits to be provided to Courtroom Deputy
Clerk on the first day of trial.

Effective December 1, 2016, pursuant to 11th Cir. R. 11-3; FRAP 11, IOP 3, the District Court Clerk must:
(1) include in the electronic record on appeal electronic versions of all documentary exhibits admitted into
evidence at trial or any evidentiary hearing; and (2) ensure that no such exhibits are returned to the parties
before electronic versions have been entered into the electronic record on appeal. Accordingly, the Parties
shall provide to the Courtroom Deputy Clerk, at the conclusion of trial, a CD with electronic copies
in pdf format of all exhibits admitted into evidence.
If an exhibit is physical evidence (e.g., drugs, ammunition, firearm), counsel shall provide a photographic
substitution of the exhibit. If an exhibit contains sensitive information (i.e., child pornographic images),
counsel should either (a) provide a redacted version of the exhibit, or (b) insert a placeholder exhibit that
states, "Exhibit [Number] contains sensitive images."




1
    Photo I.D. is required to enter this facility.
  Case 8:16-cv-02549-TPB-CPT Document 305 Filed 05/25/21 Page 2 of 3 PageID 11142



CRIMINAL CASES: Unless otherwise directed, Counsel shall, NO LATER than five days prior to the
date on which the trial term will commence or the “date certain,” (if applicable) electronically file proposed
voir dire, jury instructions, and verdict forms, serve copies on opposing counsel. The proposed jury
instructions and verdict forms should also be emailed to: chambers_flmd_barber@flmd.uscourts.gov.

CIVIL CASES: Counsel in civil cases are reminded of their obligation to electronically file proposed jury
instructions, proposed verdict forms and trial briefs in accordance with the deadlines set forth in the Court=s
Scheduling Order. The proposed jury instructions and verdict forms should also be emailed to:
chambers_flmd_barber@flmd.uscourts.gov. Proposed voir dire, findings of fact and conclusions of law
(if necessary) must be filed NO LATER than five days prior to the date on which the trial term will
commence or the “date certain,” (if applicable) unless otherwise directed.

A request to continue a trial is disruptive. All feasible alternatives should be pursued before requesting a
continuance. A request for continuance shall be presented in writing and shall include a report of every
non-moving party=s current support for or opposition to the requested continuance. If a request for
continuance is based upon a calendar conflict with another proceeding, the request must provide the
information pertinent to a resolution of the conflict (i.e., the information necessary to confirm the existence
of, and to determine the applicable priority of, the conflicting events in accord with the prescriptions in the
AResolution of the Florida State-Federal Judicial Council Regarding Calendar Conflicts Between State and
Federal Courts@ (appended to and adopted in Krasnow v Navarro, 909 F.2d 451, 455 (11th Cir. 1990), and
codified in Rule 2.052, Florida Rules of Judicial Administration, as amended and adopted in Amendments
to the Florida Rules of Judicial Administration, 682 So.2d 89 (Fla. 1996)).

Counsel are directed to promptly contact Courtroom Deputy Clerk Sonya Cohn (813-301-6151) if
they wish to use electronic equipment during trial.
*************************************************************************************
     Case 8:16-cv-02549-TPB-CPT Document 305 Filed 05/25/21 Page 3 of 3 PageID 11143



                                MAY 2021 TRIAL TERM


DATE CERTAIN                         NOTE: Unless otherwise notified, Counsel/parties must
                                     be present and prepared to proceed to trial on 6/1/2021.


BENCH TRIAL                          Trial Estimate: 3-4 days

Case No. 8:16-cv-2549-TPB-CPT

DISH NETWORK, LLC                    James Boatman, Joseph Boyle & Timothy Frank
                                     (239-236-0376)
v.

GABY FRAIFER                         Joseph Sozzani & Derrick Clarke (727-687-8814)

____________________________________________________________________________________


DATED:      May 25, 2021             For the Court,

                                     SONYA COHN
                                     Courtroom Deputy Clerk to
                                     United States District Judge Thomas P. Barber
                                     Telephone: (813) 301-6151
